DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone call with Applicant’s representative Mr. Leron Vandsbuger on 08/10/2022.
The application, specifically the claims, have been amended as follows: 

Claim 1, a), a comma is added after “[composition (GF)]”; b), “fat free” is amended to read “fat-free”; g), “the weight ratio of (C14:0 + C16:0) / C18:0” is amended to read “the weight ratio of (C14:0 + C16:0)  to C18:0”; h) “the weight ratio of SUS/SSU is more than 1.0” is amended to read “the weight ratio of the SUS to the SSU is more than 1.0”;  and j), “R = T/SFC20 is amended to read “R = T/SFC20 (%)”.
Claim 3, “fat free” is amended to read “fat-free”.
Claim 4, “and a blend of two or more of these” is amended to read “and a blend thereof”.
Claim 10, f), “at most 5 wt of C12:0 fatty acid residues” is amended to read “at most 5 wt% of the C12:0 fatty acid residues”; g), “C14:0, C16:0 and C18:0 fatty acid residues wherein the weight ratio of (C14:0 + C16:0) / C18:0 is at most 0.75” is amended to read “the weight ratio of (C14:0 + C16:0)  to C18:0 is at most 0.75”; h), “SUS-triglycerides [SUS] and SSU-triglycerides [SSU] wherein the weight ratio of SUS/SSU is at least 1.5, wherein S represents a saturated fatty acid residue having from 16 to 18 carbon atoms and U represents an unsaturated fatty acid residue having 18 or more carbon atoms” is amended to read “the weight ratio of the SUS to the SSU is at least 1.5”; and i), “a solid fat content (SFC) at 20°C of less than 4 wt % and an SFC at 35°C of less than 0.8 wt %, wherein the SFC is measured according to International Union of Pure and Applied Chemistry (IUPAC) method 2.150 a” is amended to read “the SFC at 20 ºC is less than 4 wt%, and the SFC at 35 ºC is less than 0.8 wt%” .
Claim 11, “R = T/SFC20 is amended to read “R = T/SFC20 (%)”.
Claim 13 is amended to read “The edible product according to claim 1, wherein the edible product is characterized by a ratio T20-25-20 / T20 of between 0.7 and 1.3, wherein T20 is the hardness of the edible product which has been stored during 1 week at 20 ºC, and T20-25-20 is the hardness of the edible product which has been first stored for 1 week at 20 ºC, followed by storage for 3 days at 25 ºC, and followed by storage at 20 ºC for 1 day”.
Claim 15, the last line, “all” is amended to read “both”.
Claim 16, “wherein the liquid oil is” is amended to read “wherein the liquid oil chosen as the liquid oil component is”; “a blend of two of these liquid oils, and a blend of more than two of these oils” is amended to read “ and a blend thereof”; and “maize oil” in line 3 is deleted.
Claim 17, line  4, “the weight ratio of the S2U/S3” is amended to read “the weight ratio of the S2U to S3”.
Claim 18, line  2, “the weight ratio of SUS/SSU triglyceride is more than 1” is amended to read “the weight ratio of SUS triglyceride to SSU triglyceride is more than 1”.
Claim 24, b), “fat free” is amended to read “fat-free”.
Claim 25, (ii), “fat free” is amended to read “fat-free”.
Claim 26, “a temperature range of 1 ºC.” is amended to read “a temperature range of 1 ºC, wherein the spreadability value is the peak force or the maximum force to shear, as measured with a Texture Analyzer from Stable Micro Systems, equipped with a TTC Spreadability test Fixture type HDP/SR.”.


Reason for Allowance
Claims 1-5, 7, 9-18, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
The references of record fail to teach or fairly suggest an edible product comprising 15-80% a glyceride composition, 20-85% a fat free filler, and at most 20% water, where the glyceride composition comprises 5-20% saturated fatty acids, at most 3% trans fatty acids, at most 8% C12:0, a weight ratio of (C14:0 + C16:0)/ C18:0 of at most 1.0, SUS/SSU of more than 1, an SFC 20 of less than 5%, an SFC 35 of less than 1%, a hardness of maximum 1000 g, and T/SFC20(%) of at least 125. Two closest prior art references identified by the examiner are Cleenewerck EP2241189 A1 (hereinafter referred to as ‘189) and Cleenewerck EP2443935 B1 (hereinafter referred to as ‘935). Amongst the two references, ‘189 teaches an edible product suitable for use as spreads comprising 20-100% glyceride composition (e.g., a triglyceride composition), 0-80% of at least a filler material and less than 15% water; wherein the glyceride composition comprises less than 57% saturated fatty acids, less than 10% trans unsaturated fatty acids, and a SUS/SSU ratio of at least 1 (note that S is a C16-24 saturated fatty acid as opposed to a saturated fatty acid residue having 16-18 carbons as recited in instant claim 1) (Abstract; [0020; 0030; 0033]). However, the hardness of the edible product is much higher than 1000 g ([0059]). Nor does ‘189 make obvious the claimed C12:0 amount, the SFC content and the ratio of C14:0 + C16:0/C18:0 as recited in claim 1.
‘935, on the other hand, teaches an edible product suitable for use as spreads comprising 15-80% a glyceride composition (e.g., a triglyceride composition), 20-85% of at least one filler material and at most 15% water; wherein the glyceride composition comprises 20-70% saturated fatty acid residues and at most 5% trans unsaturated fatty acid residues, ([0030; 0035]. 935 additionally teaches a hardness that is less than 1000 ([0080]). ‘935 additionally teaches that C12, C14 or C16 fatty acid residues have cholesterol increasing effect (e.g., hypercholesterolimic), and C18 has a neutral effect on cholesterol ([0027]; Table A). However, ‘935 teaches an SFC of at least 5% at 20 ºC ([0030]). Nor does ‘935 make obvious the SFC at  35ºC or the SUS/SSU ratio as recited in instant claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/           Examiner, Art Unit 1793